Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Daniel J. Jenkins on 9/9/2022. 

The application has been amended as follows: 

1. (cancelled)

2. (cancelled)

3. (cancelled)

4. (cancelled)

5. (cancelled)

6. (cancelled)

7. (previously amended) A falling particle receiver, comprising: 
a housing comprising an aperture having a border surrounding the aperture, the aperture for receiving concentrated solar energy; 
the housing further comprising a top, a bottom, a front wall and a rear wall, the aperture located on the front wall, the top, bottom, front wall and rear wall defining an interior space; 
the top wall comprising an opening to the interior space; and 
one or more structures across the aperture; and 
wherein the one or more structures comprise one or more lenses, wherein the one or more lenses each span from a first border surface to a second border surface; and 
wherein the one or more lenses comprise concave surfaces facing outward to irradiance; and 
wherein the one or more lenses are capable of receiving concentrated solar energy; and 
wherein the one or more structures comprise one or more quartz half shells that span from a first border surface to a second border surface.

8. (cancelled)

9. (cancelled)

10. (original) The receiver of claim 7, wherein the one or more structures are formed of a transparent material.

11. (original) The receiver of claim 7, wherein the one or more structures are two or more structures separated by a gap that allows a portion of incident light to pass through the aperture without impinging the two or more structures.

12. (cancelled) 

13. (cancelled)

14. (cancelled)

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
None of the prior art of record teaches or suggests a falling particle receiver with all of the limitations of independent claim 7, particularly the limitations directed to the particular configuration of the structures across the aperture as set forth in the claim. Therefore, these limitations, when combined with every other limitation of the claim, distinguish the claim from the prior art. Claims 10 and 11 are allowable at least because they depend from allowable independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOGAN P JONES whose telephone number is (303)297-4309. The examiner can normally be reached Mon-Fri 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on (571) 272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOGAN P JONES/Examiner, Art Unit 3762                                                                                                                                                                                                        

/JORGE A PEREIRO/Primary Examiner, Art Unit 3799